GIBSON, District Judge.
Plaintiff has served upon defendant seventeen interrogatories, citing as authority therefor Rule No. 33 of the Rules of Civil Procedure, 28 U.S.GA. following section 723c.
The defendant has objected to Nos. 3, 4, 7, 8, 10, 12, 14, 16 and 17. Certain of the interrogatories to which objection is made demand information as to possible reports made to defendant relative to the accident mentioned in the complaint and call upon defendant to state the nature of the reports, the names of the persons who took them, and for a copy of the report. Several others pray for copies of maps or plans and photographs of the locality of the accident prepared or taken for defendant.
The plaintiff is entitled to discovery in respect to the subject matter of the interrogatories, with two possible exceptions, however. If the reports were made personally to counsel of the defendant, upon his examination, for his use at the trial, such reports are privileged, and the defendant is not required to answer the interrogatories respecting such reports. The plaintiff is entitled to discovery of the plans and photographs, but inspection of them under Rule 34 is the logical method rather than the requirement that defendant prepare copies of them.
As a matter of convenience the defendant may desire to submit the matters requested, in view of the offer of plaintiff to bear the expense of their preparation.
The objections of defendant to Interrogatories Nos. 3, 4, 7, 8, 10, 12,14, 16 and 17 are overruled except as they are sustained in the foregoing memorandum, now referred to and made part hereof.